DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8, 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12, and thus each of claims 2-4, 8-9 by way of dependence, recites that optical switch array mirrors that are in a plane “in a manner similar” to a core arrangements in the MCF. The phrase manner similar makes the claim indefinite because it is not clear what limiting effect or degree of convergence Applicant intends to cover (see MPEP § 2173.05(b)(III)(C)). 
Claim 9 in lines 18-19 recites “when a focal length of the steering lens is f”, the term when makes that the limitation conditional. However, no conditions are recited. This creates ambiguity. The claim has been further examined assuming the focal length of steering lens is f, without condition.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 3 recites “the MCF is configured by a single core fiber arranged two-dimensionally.” As best understood by Examiner, in light of the specification, this is claiming plural single core fibers arranged two-dimensionally (not one single core fiber somehow “arranged two-dimensionally”). Nevertheless, reciting that a multi-core fiber is now plural single core fibers is a failure to further limit, because there is no multi-core fiber once it is instead plural single core fibers. The limitation of claim 3 would not narrow, but fail to meet, the definition of the corresponding parent claim limitation.
Claim 4 recites “the MCF is configured by a plurality of MCFs.” This is failure to further limit because an expressly single component cannot be further limited to be plural components. The claim is attempting to replace the parent claim limitation, not further limit it. This claim also fails to further limit the 1:1 relationship of MCF to collimator lens in the parent claim by leaving the relationship ambiguous without narrowing it. 


Allowable Subject Matter
Claims 1, 2, 8-9 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 10 is allowed.

The following is a statement of reasons for the indication of allowable subject matter: The primary reason for the indicated allowability is the inclusion, in all the claims, of a 2D collimator array wherein each collimator comprising both a MCF and a collimator lens, the plurality of MCFs of the array relative to one steering lens. This was not found in the prior art references. The closest prior art is Xia et al. (“Xia”) (US Patent Application Publication No. 2018/0063607, see fig. 6 embodiment). Xia discloses a core selective switch comprising: a spatial demultiplexing unit (fig. 6 element 610); an optical switch (fig. 6 element 630); and an optical interconnect unit (fig. 6 element 620), wherein the spatial demultiplexing unit includes a Multi Core Fiber (an MCF), wherein the optical switch is a variable reflection angle mirror array in which S variable reflection angle mirrors are two-dimensionally arranged in a plane in a manner similar to a breakout arrangement of the cores in the MCF (fig. 6 element 630 and paragraphs 0049 and 0052 in light of fig. 5 element 530 and paragraph 0043), wherein the optical interconnect unit is a steering grating arranged between the MCF collimator array and the variable reflection angle mirror array (fig. 6 element 620 and paragraphs 0049 and 0052), and wherein among a plurality of said MCFs in the MCF collimator array, a beam light output from each core of an input MCF is focused on a variable reflection angle mirror corresponding to the core to be reflected to couple to a corresponding core of a desired output MCF (fig. 6 element 630 and paragraphs 0051-0052). Xia does not teach, and it would not have been obvious to one skill in the art to have in Xia, a 2D collimator array wherein each collimator comprises both an MCF and a collimator lens, the plurality of MCFs of the array relative to one steering lens. 

Conclusion
Additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
C. Deakin, M. Enrico, N. Parsons and G. Zervas, "Design and Analysis of Beam Steering Multicore Fiber Optical Switches," in Journal of Lightwave Technology, vol. 37, no. 9, pp. 1954-1963, 1 May1, 2019 (Date of Publication: 30 January 2019), doi: 10.1109/JLT.2019.2896318. – discloses an MCF feeding into a collimator, but this is paired with a fixed array of lenses at a mirror, where the collimators are actuated for directionality.
Y. Jung, S. Alam, Y. Sasaki and D. J. Richardson, "Compact 32-Core Multicore Fibre Isolator for High-Density Spatial Division Multiplexed Transmission," ECOC 2016; 42nd European Conference on Optical Communication, 2016, pp. 1-3. – discloses an MCF coupled to a collimator with a respective lens face.
US Patent Application Publication No. 2002/0164114 – Similar to Xia, but discloses individual fiber waveguides interfacing with a collective collimator before impinging on a diffraction grating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN M CORS/Primary Examiner, Art Unit 2636